DETAILED ACTION

Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
After a thorough search and examination of the present application and in light of the prior art made of record, double patenting review, applicant's amendment and the examiner's amendment stated below, claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment all rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 

Authorization for this examiner’s amendment was given in a telephone interview with applicant attorney Michael Shepherd on October 20, 2021 (Please see the Examiner Initiated Interview Summary for detailed interview discussion). 

AMENDMENTS TO THE CLAIMS


This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended)	A computer-implemented method, comprising:
generating a plurality of abbreviated names to be evaluated based on a full name of a point-of-interest (POI) on a map;
obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI;
obtaining, from the plurality of address names, a selected plurality of address names comprising i) one or more first selected address names that each include the full name of the POI, and ii) a plurality of second selected address names that each include any of the abbreviated names to be evaluated, wherein two or more of the plurality of second selected address names have a same abbreviated name to be evaluated;

associating a particular abbreviated name that corresponds with a calculated similarity greater than a predetermined threshold with the full name of the POI corresponding to the calculated similarity.

2. (Previously Presented)	The method of claim 1, wherein calculating the similarity between the full name of the POI and any of the abbreviated names to be evaluated comprises:
calculating a phrase status vector for a target phrase based on each address name of the selected plurality of address names, wherein the phrase status vector is used to indicate a location status of the target phrase in each particular address name, and the target phrase includes the full name of the POI or any of the abbreviated names to be evaluated; and
calculating a similarity between a phrase status vector for the full name of the POI and a phrase status vector for any of the abbreviated names to be evaluated.

3. (Original)	The computer-implemented method of claim 1, wherein the generation comprises combining single words forming the full name of the POI into a plurality of arrangement sequences, wherein each particular arrangement sequence is an abbreviated name.

4. (Original)	The computer-implemented method of claim 3, further comprising 

5. (Previously Presented)	The computer-implemented method of claim 2, wherein the calculation of the phrase status vector comprises obtaining a neighboring phrase of the target phrase from any of the selected plurality of address names.

6. (Previously Presented)	The computer-implemented method of claim 5, further comprising using a frequency that each neighboring phrase appears in the selected plurality of address names as a dimensional value for a vector dimension of the phrase status vector.

7. (Original)	The computer-implemented method of claim 2, wherein the calculation of the similarity is a cosine similarity calculation.

8. (Original)	The computer-implemented method of claim 1, wherein there is at least one to-be-evaluated abbreviated name corresponding to the calculated similarity greater than the predetermined threshold.

9. (Original)	The computer-implemented method of claim 1, further comprising:
 	receiving, from a user of the map, an address search query comprising a user-specified abbreviated name of the point-of-interest (POI).

10. (Original)	The computer-implemented method of claim 9, further comprising:
	determining that the user-specified abbreviated name of the point-of-interest (POI) is the particular abbreviated name that corresponds with the calculated similarity greater than the predetermined threshold; and
providing the user of the map with an address corresponding to the full name of the point-of-interest (POI) associated with the particular abbreviated name that corresponds with the calculated similarity greater than the predetermined threshold.


11. (Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
generating a plurality of abbreviated names to be evaluated based on a full name of a point-of-interest (POI) on a map;
obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI;
obtaining, from the plurality of address names, a selected plurality of address names comprising i) one or more first selected address names that each include the full name of the POI, and ii) a plurality of second selected address names that each include any of the abbreviated names to be evaluated, wherein two or more of the plurality of second selected address names have a same abbreviated name to be evaluated;
calculating, based on the selected plurality of address names, a similarity between the full name of the POI and any of the abbreviated names to be evaluated; and


12. (Previously Presented)	The non-transitory, computer-readable medium of claim 11, wherein calculating the similarity between the full name of the POI and any of the abbreviated names to be evaluated comprises:
calculating a phrase status vector for a target phrase based on each address name of the selected plurality of address names, wherein the phrase status vector is used to indicate a location status of the target phrase in each particular address name, and the target phrase includes the full name of the POI or any of the abbreviated names to be evaluated; and
calculating a similarity between a phrase status vector for the full name of the POI and a phrase status vector for any of the abbreviated names to be evaluated.

13. (Original)	The non-transitory, computer-readable medium of claim 11, wherein the generation comprises one or more instructions to combine single words forming the full name of the POI into a plurality of arrangement sequences, wherein each particular arrangement sequence is an abbreviated name.

14. (Original)	The non-transitory, computer-readable medium of claim 13, further comprising one or more instructions to remove, from the plurality of arrangement sequences, a single word and a noise phrase determined as an abbreviated name of a 

15. (Previously Presented)	The non-transitory, computer-readable medium of claim 12, wherein the calculation of the phrase status vector comprises obtaining a neighboring phrase of the target phrase from any of the selected plurality of address names.

16. (Previously Presented)	The non-transitory, computer-readable medium of claim 15, further comprising one or more instructions to use a frequency that each neighboring phrase appears in the selected plurality of address names as a dimensional value for a vector dimension of the phrase status vector.

17. (Original)	The non-transitory, computer-readable medium of claim 12, wherein the calculation of the similarity is a cosine similarity calculation.

18. (Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
generating a plurality of abbreviated names to be evaluated based on a full name of a point-of-interest (POI) on a map;
obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI;
obtaining, from the plurality of address names, a selected plurality of address names comprising i) one or more first selected address names that each include the full name of the POI, and ii) a plurality of second selected address names that each include any of the abbreviated names to be evaluated, wherein two or more of the plurality of second selected address names have a same abbreviated name to be evaluated;
calculating, based on the selected plurality of address names, a similarity between the full name of the POI and any of the abbreviated names to be evaluated; and
associating a particular abbreviated name that corresponds with a calculated similarity greater than a predetermined threshold with the full name of the POI corresponding to the calculated similarity.


19. (Previously Presented)	The computer-implemented system of claim 18, wherein calculating the similarity between the full name of the POI and any of the abbreviated names to be evaluated comprises:
calculating a phrase status vector for a target phrase based on each address name of the selected plurality of address names, wherein the phrase status vector is used to indicate a location status of the target phrase in each particular address name, and the target phrase includes the full name of the POI or any of the abbreviated names to be evaluated; and
calculating a similarity between a phrase status vector for the full name of the POI and a phrase status vector for any of the abbreviated names to be evaluated.

20. (Original)	The computer-implemented system of claim 18, wherein the generation comprises one or more instructions to combine single words forming the full name of the POI into a plurality of arrangement sequences, wherein each particular arrangement sequence is an abbreviated name.



REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 11 & 18. More specifically, the prior art of record does not specifically suggest generating a plurality of abbreviated names to be evaluated based on a full name of a point-of-interest (POI) on a map; obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI; obtaining, from the plurality of address names, a selected plurality of address names comprising i) one or more first selected address names that each include the full name of the POI, and ii) a plurality of second selected address names that each include any of the abbreviated names to be evaluated, wherein two or more of the plurality of second selected address names have a same abbreviated name to be evaluated; calculating, based on the selected plurality of address names, a similarity between the full name of the POI and any of the abbreviated names to be evaluated; and associating a particular abbreviated name that corresponds with a calculated 
.
Dependent claims 2-10, 12-17, & 19-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AZAM M CHEEMA/Primary Examiner, Art Unit 2166